Citation Nr: 0103548	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  97-34 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent 
for residuals of prostate cancer with bladder incontinence.

2.  Entitlement to an initial compensable rating for 
impotence.  

3.  Entitlement to an initial compensable rating for 
excoriated skin overlying the scrotum and penis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran had active military service from August 1951 to 
July 1953, from June 1955 to May 1957, and from July 1957 to 
December 1981.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Denver Regional Office (RO).  

By December 1996 rating decision, the RO granted service 
connection for prostate cancer and assigned it an initial 100 
percent rating, effective November 7, 1996.  Following VA 
medical examination, by September 1997 rating decision, the 
RO assigned a 60 percent rating for prostate cancer 
residuals, effective December 1, 1997, and granted service 
connection for impotency and excoriated skin overlying the 
scrotum and penis.  Initial zero percent ratings were 
assigned for these disabilities, effective November 7, 1996.  

The veteran appealed the RO determination, arguing that his 
prostate cancer residuals, including impotence and excoriated 
skin over the penis, warranted a higher rating.  In 
connection with his appeal, he requested a Board hearing at 
the RO.  In January 1998, he elected to attend a hearing 
before an RO Hearing Officer, in lieu of a Board hearing.  In 
June 1999, he apparently appeared at the RO for his requested 
hearing, but indicated that he was advised by an "attorney" 
not to go forward with the hearing as he "was already 
receiving all that was allowed and ... would not be given any 
more."  As it appears he no longer desires a personal 
hearing, the Board will proceed with consideration of the 
claims based on the evidence now of record.


FINDINGS OF FACT

1.  The veteran has not had a recurrence or metastasis of 
prostate cancer since his November 1995 surgery or his March 
1996 radiation therapy.  

2.  The residuals of the veteran's prostate cancer include 
urinary incontinence requiring the wearing of absorbent 
materials that must be changed more than 4 times a day. 

3.  Loss of erectile power has been demonstrated since the 
veteran's prostate cancer surgery.

4.  Excoriated skin overlying the scrotum and penis affects a 
small, unexposed area and is manifested by itching relieved 
by medication; there is no objective evidence of exudation or 
constant itching, extensive lesions, or marked disfigurement.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
residuals of prostate cancer with bladder incontinence, have 
not been met at any time since December 1, 1997.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 
4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2000).

2.  The criteria for an initial 20 percent rating for 
impotence have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.7, 4.115b, 
Diagnostic Codes 7599-7522 (2000).

3.  The criteria for a compensable rating for excoriated skin 
overlying the scrotum and penis have not been met at any time 
since the award of service connection for that disability.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321, 4.7, 4.118, Diagnostic Code 7806 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that, in August 1995, the veteran was 
diagnosed with prostate cancer.  He underwent a radical 
retropubic prostatectomy and lymph node dissection in 
November 1995, and in March 1996, he underwent radiation 
therapy.  Follow-up treatment records show that he complained 
of urinary incontinence and impotency following surgery.  

By December 1996 rating decision, the RO granted service 
connection for prostate cancer, effective November 7, 1996.  
An initial 100 percent rating was assigned under the 
provisions of Diagnostic Code 7528. 

On January 1997 VA medical examination, the veteran reported 
loss of control of urination, requiring the use of absorbent 
materials.  Physical examination showed a nontender abdominal 
scar and uncircumcised external male genitalia.  The 
diagnosis was prostate cancer, treated by prostatectomy and 
radiation therapy with residuals of continuous bladder 
leakage requiring the use of absorbent materials.  

Subsequent VA treatment records show that the veteran was 
hospitalized in May 1997 for a ureteral sphincter 
implantation in connection with his symptoms of total urinary 
incontinence.  It was noted that previous collagen injections 
had resulted in minimal improvement.  The hospitalization 
report notes that the veteran's surgical procedure was 
complicated by injury to the urethra; thus the artificial 
sphincter was not implanted due to fear of infection.  The 
diagnoses on discharge were urinary incontinence and ureteral 
injury.  Records show that surgery was performed the 
following month to install the device.  

The veteran again underwent VA medical examination in July 
1997, at which time he reported having surgery in June 1997, 
but that his urinary sphincter apparatus had not yet been 
activated and that he had no control of his urination.  It 
was noted that his PSA levels remained normal and that his 
prostatectomy had been performed to cure his cancer.  The 
veteran also reported continued impotence.  On physical 
examination, he had excoriated, red skin overlying his 
scrotum and penis.  His right testicle was retracted and he 
was noted to have curled tubing in the right half of his 
scrotum.  The diagnoses included bladder incontinence, 
surgical implantation of an artificial urinary sphincter 
times two, which has yet to be implemented clinically, and 
excoriated skin in the perineal region as described.

By September 1997 rating decision, the RO assigned a 60 
percent rating for prostate cancer residuals, effective 
December 1, 1997, and granted service connection for 
impotency and excoriated skin overlying the scrotum and 
penis.  Initial zero percent ratings were assigned for the 
latter disabilities, effective November 7, 1996.  

The veteran appealed the RO determination, arguing that he 
was entitled to higher ratings for his service-connected 
disabilities.  He indicated that his June 1997 surgery had 
been unsuccessful in eliminating his incontinence.  With 
respect to the excoriated skin overlying the scrotum and 
penis, he stated that he had had severe itching which he was 
able to control with topical medication.  He also reported 
that, since his surgery, he had been unable to have an 
erection.  

He was afforded another VA medical examination in September 
1998, at which it was noted that he had no recurrence of 
cancer or metastatic disease since his prostate surgery.  The 
veteran reported he did have urinary incontinence as well as 
impotence.  Physical examination showed no evidence of 
continued excoriated skin over the penis and scrotum and the 
veteran denied such symptomatology.  His testes and scrotal 
tissue were normal and there were no hernia or varicocele.  A 
flat, well-healed, nontender, nonadherent surgical scar from 
prostate surgery was observed.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2000).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. 38 C.F.R. § 4.14 (2000).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  Esteban 
v. Brown, 6 Vet. App. 259 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The U.S. Court of Appeals for Veterans Claims (the Court) 
held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
compensation for service-connected injury is limited to those 
claims which show present disability and held:  "Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."

More recently, the Court determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

As the veteran's appeal arises from the initial ratings 
assigned his service-connected prostate cancer residuals, 
impotence, and excoriated skin overlying the scrotum and 
penis, the Board will consider, with respect to each 
disability, whether he is entitled to a higher rating during 
any period since service connection was established.  Id.  

Residuals of prostate cancer with bladder incontinence

Pursuant to the provisions of Diagnostic Code 7528, a 100 
percent evaluation is warranted when the evidence indicates 
malignant neoplasms of the genitourinary system.  A Note to 
this code section states that if there has been no local 
reoccurrence or metastasis following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, then the disability is to be rated on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.  

The medical evidence above reveals no evidence of recurrence 
or metastasis of the veteran's prostate cancer subsequent to 
his November 1995 surgery and March 1996 radiation therapy.  
Thus, his prostate cancer residuals are properly rated under 
either voiding dysfunction or renal dysfunction, whichever is 
predominant.  

In this case, the Board finds that the veteran's residuals of 
prostate cancer are most appropriately evaluated in terms of 
voiding dysfunction.  Follow-up treatment records show that 
he complained of urinary symptoms following the surgery; 
moreover, there is no medical evidence of renal dysfunction.

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  
38 C.F.R. § 4.115a.  The veteran's disability is currently 
evaluated as urine leakage and a 60 percent rating has been 
assigned.  A 60 percent rating contemplates continual urine 
leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day.  This is the maximum 
rating available for voiding dysfunction.  

The veteran has been granted the maximum schedular evaluation 
for that disability under the applicable diagnostic code, and 
there is no evidence demonstrating that his prostate cancer 
residuals causes a significant or marked interference with 
daily activities beyond that contemplated by the current 
schedular provisions, or that it necessitates frequent 
periods of hospitalizations so as to warrant an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  
Accordingly, the preponderance of the evidence is against a 
rating in excess of 60 percent for residuals of prostate 
cancer with bladder incontinence.

The Board has also considered assigning a separate 
compensable rating for the veteran's surgical scar, as a 
residual of his prostate cancer; however, the evidence of 
(both objective and subjective) is wholly negative for 
indications that his surgical scar is symptomatic.  Under the 
facts of this case, a separate compensable rating is 
obviously not warranted.  38 C.F.R. § 4.118, Codes 7800, 
7803, 7804, 7805 (2000).

Impotence

The record reflects that following surgery for prostate 
cancer, the veteran became impotent.  The diagnostic code 
most closely analogous to impotence is for penis deformity, 
38 C.F.R. § 4.115b, Diagnostic Code 7522.  The only rating 
under Code 7522 is 20 percent and the criteria for that 
rating are deformity of the penis with loss of erectile 
power.  Where the requirements for a compensable evaluation 
are not met, a zero percent evaluation must be assigned.  38 
C.F.R. § 4.31.

While the veteran's loss of erectile power is a post-
operative residual of prostate surgery, rather than deformity 
of the penis, his disability is most appropriately rated by 
analogy under 38 C.F.R. § 4.115b, Code 7522 (2000), given the 
anatomical localization, symptomatology and functional 
impairment evident in this case.  38 C.F.R. § 4.20 (2000).  
Thus, a rating of 20 percent is proper under Code 7522. 

Again, the veteran has been granted the maximum schedular 
evaluation for this disability under the applicable 
diagnostic code, and there is no evidence demonstrating that 
his impotence causes a significant or marked interference 
with daily activities beyond that contemplated by the current 
schedular provisions, or that it necessitates frequent 
periods of hospitalizations so as to warrant an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  
Accordingly, the Board concludes that the preponderance of 
the evidence is against a rating in excess of 20 percent for 
impotence.  The 20 percent rating from November 7, 1996, is 
effective the date of the award of service connection for 
impotence.  There is no evidentiary basis for assignment of 
"staged" ratings.  Fenderson, supra. 

Excoriated skin overlying the scrotum and penis

The veteran's excoriated skin overlying the scrotum and penis 
has been evaluated by analogy to eczema and scars.  A 10 
percent rating for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
they be poorly nourished, with repeated ulceration, that they 
be tender and painful on objective demonstration or that they 
produce limitation of function of the affected body part.  38 
C.F.R. §§ 4.31, 4.118, Codes 7803, 7804, 7805.  Where the 
minimum schedular rating requires residuals and the schedule 
does not provide for a noncompensable evaluation, a 
noncompensable rating is assignable when the required 
residuals are not shown.  38 C.F.R. § 4.31. 

Under Code 7806, pertaining to eczema, a noncompensable 
rating is provided there for slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or small 
area.  A 10 percent rating is assigned for benign skin 
growths with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  A 30 percent rating is 
assigned with exudation or constant itching, extensive 
lesions, or marked disfigurement.  A 50 percent rating is 
assigned with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or where it 
is exceptionally repugnant.

In this case, the record shows that the veteran's disability 
is manifested by itching on a nonexposed area, controlled by 
topical medication.  The Board finds that this demonstrated 
symptomatology approximates the criteria for a zero percent 
rating under Code 7806.  There has been no showing of poor 
nourishment, ulceration, tenderness, pain, limitation of 
function, or similar symptomatology to warrant a compensable 
rating under Codes 7803, 7804, 7805.  Likewise, although the 
veteran has reported itching, the affected area is obviously 
not exposed or extensive.  Thus, the criteria for a 10 
percent rating under Code 7806 have not been met at any time 
since the award of service connection for this disability.  

In this decision, the Board has also considered whether an 
extraschedular rating with regard to the veteran's service-
connected disability is warranted.  38 C.F.R. 3.321(b)(1) 
(1999).  But, there is no evidence of marked interference 
with employment or frequent periods of hospitalization due to 
excoriated skin overlying the scrotum and penis and he has 
made no assertions to that effect.  Thus, an extraschedular 
rating for this disability is not warranted.  Bagwell v. 
Brown, 
9 Vet. App. 337 (1996).


ORDER

An initial rating in excess of 60 percent for residuals of 
prostate cancer with bladder incontinence is denied.

An initial 20 percent rating for impotence is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  

An initial compensable rating for excoriated skin overlying 
the scrotum and penis is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 



